                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                 October 04, 2019
                              UNITED STATES DISTRICT COURT
                                                                                                David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
VS.                                                   § CRIMINAL ACTION NO. 7:19-CR-160
                                                      §
LUIS LOPEZ                                            §

                                                ORDER

       The Defendant having been adjudicated GUILTY in this cause, it is hereby ORDERED as
provided by Local Rule 32 of the Southern District of Texas,

1. That the investigation and preparation of the pre-sentence report be completed November 12, 2019.
   (35 days)

2. THAT IMMEDIATELY THEREUPON THE PRE-SENTENCE REPORT SHALL BE MADE
   AVAILABLE TO THE DEFENSE COUNSEL AND COUNSEL FOR THE GOVERNMENT WHO
   MUST OBTAIN THE REPORT AT THE PROBATION OFFICE IN THE CITY OF THE
   SENTENCING COURT EITHER PERSONALLY OR THROUGH AN AGENT. ALTERNATIVE
   DELIVERY VIA EXPRESS MAIL, MESSENGER, OR CERTIFIED MAIL IS AUTHORIZED,
   PROVIDED COUNSEL MAKE ARRANGEMENTS FOR THE DELIVERY, AT HIS/HER OWN
   EXPENSE, AND CONFIRM THOSE ARRANGEMENTS IN WRITING WITH THE PROBATION
   OFFICER ASSIGNED TO THE CASE. DELIVERY VIA FACSIMILE IS NOT AUTHORIZED.
   ALTERNATIVE DELIVERY EXTENDS NO TIME LIMITS.

3. That counsel shall file objections in writing to the report (including the alleged facts of the offense
   and application of the sentencing guidelines) November 26, 2019. If there is no objection, likewise a
   statement of non-opposition signed by Counsel and the Defendant shall be filed. (14 days)

4. That after further investigation the pre-sentence officer shall submit a final report by
   December 10, 2019. (14 days)

5. That this case is set for sentencing hearing on Tuesday, December 17, 2019, at 9:00 A.M. (7 days)


        SO ORDERED this 4th day of October, 2019, at McAllen, Texas.


                                                      ___________________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
